Phipps, Judge.
Landlord Nelson-Rives Realty, Inc. brought this action to dispossess its tenant Johnson because of his failure to pay rent. Nelson-Rives also sought judgment for past due rent in the amount of $1,900 and future rent accruing at the rate of $15 per day. Johnson answered denying that he owed any rent, and he filed a counterclaim seeking to recover $4,000 expended by him as a result of Nelson-Rives’s failure to repair the property. Following trial, the court entered judgment granting Nelson-Rives a writ of possession and dismissing Johnson’s counterclaim with prejudice.
Johnson has filed a pro se appeal. His appellate brief consists of the following statements: “My landlord failed to repair the property. And I did some of the repair on the property so this has lowered the rent claimed. Work cost $3000.00.” Johnson’s brief contains no citations to the record, as there is no transcript of the trial. We must *639therefore assume that the judgment is correct and affirm.1 Because no reasonable grounds for a reversal have been presented, and because it appears that this appeal was taken solely for the purposes of delaying Nelson-Rives’s recovery of the property and allowing Johnson to remain in possession without paying rent, we grant Nelson-Rives’s motion for imposition of a $1,000 penalty for frivolous appeal.2 Such penalty shall constitute a money judgment in favor of Nelson-Rives against Johnson.3
Decided August 22, 2000.
Hoke Johnson, pro se.
Joanna M. Campbell, William S. Dominy, for appellee.

Judgment affirmed.


Johnson, C. J., and Smith, P. J., concur.


 Reid v. Royal Creek Apts. L.P., 239 Ga. App. 536, 537 (521 SE2d 210) (1999).


 See JarAllah v. American Culinary Federation, 242 Ga. App. 595, 596 (3) (529 SE2d 919) (2000); OCGA § 5-6-6; Court of Appeals Rule 15 (b).


 Court of Appeals Rule 15 (c).